               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

TAMARA BLANCHARD          *
                PLAINTIFF *
                          *
V.                        *                       CASE NO. 4:17CV00732 SWW
                          *
                          *
SYNCHRONY BANK            *
               DEFENDANT *



                                     ORDER

      Before the Court is the parties’ stipulation of dismissal with prejudice [ECF

No. 10]. IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE, with each side to bear its own costs and fees.

      IT IS SO ORDERED THIS 14th DAY OF DECEMBER, 2018.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
